Citation Nr: 1101915	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a shell 
fragment wound, to include a left shoulder scar.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a stab wound to the left leg, to include a left leg 
scar.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(RO).  During the pendency of this appeal, the Veteran's claims 
file was transferred to the Regional Office in Winston-Salem, 
North Carolina.

In May 2005, the Veteran submitted a claim of entitlement to 
service connection for a left deltoid scar and a claim of 
entitlement to service connection for a left calf scar, which 
were denied in December 2005.  Although he was provided notice of 
this decision, the Veteran did not perfect an appeal thereof, and 
it became final.  See 38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. §§ 20.201, 20.302 (2010).  In October 2007, the Veteran 
submitted claims of entitlement to service connection for 
residuals of a left shoulder shrapnel wound, scar, and a claim of 
entitlement to service connection for residuals of a left leg 
knife wound, scar.  Although the RO captioned, developed, and 
evaluated these claims as original service connection claims, the 
Board finds that the benefits sought are for the same disorders: 
a left shoulder scar and a left leg scar.  38 C.F.R. § 4.13, 
4.125 (2010); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see 
also Velez v. Shinseki, 23 Vet. App. 199 (2009).  Given that the 
Board is granting the Veteran's claim of entitlement to service 
connection for a left shoulder scar herein, re-captioning the 
claim is unnecessary and the Veteran is not prejudiced thereby.  
Due to a need for further development, the Board is remanding the 
Veteran's claim of entitlement to service connection for a left 
leg scar.  In so doing, the Board is re-captioning the claim as 
seen on the title page above and will address it as such 
hereafter.
The issue of whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for a 
left leg scar and the issues of entitlement to service connection 
for a sinus disorder, bilateral hearing loss, and tinnitus, are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

A left shoulder scar cannot be reasonably disassociated from the 
Veteran's military service.


CONCLUSION OF LAW

The Veteran incurred a left shoulder scar during his active duty 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
certain statutory and regulatory duties to notify and assist 
veterans.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  Without deciding whether the 
notice and development requirements of VCAA have been satisfied 
in the present case, the Board is not precluded from adjudicating 
the claim of entitlement to service connection for a left 
shoulder scar, because the claim is granted.  As such, this 
decision poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Historically, the Veteran served on active duty service from May 
2000 to May 2004.  He served during Operation Iraqi Freedom and 
Operation Enduring Freedom.  According to his DD 214, his primary 
specialty was Logistics, Embarkation, and Combat Service Support 
Specialist.  For his service, the Veteran was awarded a Combat 
Action Ribbon.  In October 2007, he submitted a claim of 
entitlement to service connection for a left shoulder scar, 
claimed as a residual of a shrapnel wound.  The Veteran further 
asserted that a piece of shrapnel remained in his left shoulder.  
After his claim was denied in January 2008, the Veteran perfected 
an appeal.  This claim has been certified to the Board for 
appellate review.

Service connection may be granted for disability due to a disease 
or injury that was incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service 
connection may be granted for any disease diagnosed after 
separation, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).

In November 1999, the Veteran underwent an enlistment examination 
that did not demonstrate a left shoulder scar.  A longitudinal 
review of the Veteran's service treatment records, including his 
separation examination, did not reveal complaints of or treatment 
for a left shoulder shrapnel wound or a left shoulder scar.  

In October 2005, a VA examiner described a left shoulder scar as 
follows: eight millimeters in diameter; circular; minimally 
elevated; not deep; no instability; and not atrophic or shiny.  
The examiner further found that there was no color difference and 
it was not restrictive in any way.  Moreover, there was no 
inflammation, edema, or keloid formation, and it was not adherent 
to the underlying tissue.  The Veteran was reportedly unable to 
explain the presence of the left deltoid scar, but asserted that 
it itched.  Ultimately, the diagnosis was "left deltoid area 
scar, itches, not documented and cannot establish service 
relation."


In June 2008, the Veteran underwent a physical and radiological 
examination of his left shoulder.  The physical examination 
demonstrated symmetrical sensation to palpation over his deltoids 
and trapezoids; symmetrical strength in his shoulders; full range 
of motion at the shoulders; and symmetrical active range of 
motion to abduction, internal rotation, external rotation, and 
flexion.  After a series of additional diagnostic tests, a 
radiological examination showed no abnormalities except a slight 
bossing of the humeral trochanter that may have contributed to 
impingement in extreme abduction.  Significantly, no reference 
was made to shrapnel or other retained foreign body.  The 
diagnosis was possible impingement syndrome, otherwise a normal 
shoulder x-rays and examination.  The examiner did not relate the 
possible impingement syndrome with the Veteran's left shoulder 
shrapnel wound or a scar.

In November 2010, the Veteran testified at a Board hearing that 
he received multiple shrapnel wounds on the left side of his body 
as a result of a nearby explosion in approximately August 2001.  
He testified that he extracted the shrapnel from several of the 
wounds by himself.  The Veteran then testified that his left 
shoulder was "bleeding really bad," but that he never extracted 
a piece of shrapnel from that wound.  The Veteran asserted that 
he had a bruise, that there was swelling, that the scar was "a 
little darker," and that it was "welted up."  He also 
testified that he experienced pain if someone applied enough 
pressure to the area and occasionally experienced pain upon 
movement, but that he did not experience constant pain.  The 
Veteran denied a loss of strength and a limitation of motion with 
respect to his left shoulder and left upper arm.

As discussed above, the Veteran served during Operation Iraqi 
Freedom and Operation Enduring Freedom, and was awarded a Combat 
Action Ribbon.  

"In the case of any veteran who engaged in 
combat with the enemy in active 
service...during a period of war...[VA] shall 
accept as sufficient proof of service-
connection of any disease or injury alleged 
to have been incurred in or aggravated by 
such service satisfactory lay or other 
evidence of service incurrence or aggravation 
of such injury or disease, if consistent with 
the circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such service, 
and, to that end, shall resolve every 
reasonable doubt in favor of the veteran." 

38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran's service personnel records clearly demonstrate that 
he engaged in combat.  Further, the Board finds that the 
Veteran's left shoulder scar, claimed as a residual of a shrapnel 
wound, is consistent with the circumstances, conditions, or 
hardships of his military service.  Id.  Consequently, his lay 
statements as to incurring a left shoulder shrapnel wound during 
his military service will be accepted as sufficient to support a 
grant of service connection absent clear and convincing evidence 
to the contrary.  Id.  

As a result of the October 2005 VA examination, the diagnosis was 
left deltoid area scar.  The examiner opined that, because the 
scar was not documented in the Veteran's service treatment 
records, an etiological relationship to his military service 
could not be established.  At the time of the examination, the 
Veteran was unable to account for the presence of the scar.  
Since then, the Veteran has asserted that he incurred the scar as 
the result of a shrapnel wound.  As such, the October 2005 VA 
examiner's opinion was based on an incomplete factual background 
and, thus, has no probative value.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993); Hadsell v. Brown, 4, Vet App. 208, 209 
(1993).  The Board finds that the October 2005 examiner's opinion 
does not represent evidence contrary to the Veteran's lay 
assertion that he incurred the left shoulder scar as a result of 
inservice shrapnel wound.  Further, the remaining evidence of 
record is silent with respect to the etiology of the Veteran's 
left shoulder scar.  Consequently, based on the totality of the 
evidence, and applying the doctrine of reasonable doubt, the 
Board finds that the Veteran's left shoulder scar was incurred 
during his military service.  38 U.S.C.A. § 1154(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for a left shoulder scar is warranted.


ORDER

Service connection for a left shoulder scar is granted.


REMAND

A.  Left Leg Scar

Pursuant to his original claim of entitlement to service 
connection for a left leg scar, the Veteran underwent a VA 
examination in October 2005.  The examiner located and described 
a left shoulder scar and a right knee scar; however; findings 
regarding a left leg scar were not provided.

The Veteran testified at the November 2010 Board hearing that he 
was participating in "home breaches" during his military 
service when he was stabbed in the left leg during a fight with 
an individual inside one of the breached homes.  The Veteran 
claimed that he was quickly treated by a field medic, but that he 
did not receive stitches.  He asserted that the only residual of 
this injury was a scar that itched.

The Veteran's service treatment records and the post-service 
treatment records did not demonstrate complaints of or treatment 
for a left leg stab wound or residuals thereof.  The Board finds 
that a VA examination to ascertain the presence and severity of 
any found residuals of a left leg stab wound and would necessary 
in adjudicating the Veteran's claim.  As such, a remanded is 
warranted for the Veteran to undergo the appropriate VA 
examination.

B.  Sinus Disorder

A VA examination is necessary prior to final adjudication of a 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the veteran 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i) (2010); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The evidence of record included a current diagnosis of allergic 
rhinitis.  A post-deployment questionnaire demonstrated that the 
Veteran was "sometimes" exposed to smoke from burning trash or 
feces, solvents, and paints.  Moreover, he was "often" exposed 
to vehicle or truck exhaust fumes.  Further, during the November 
2010 Board hearing, the Veteran testified that he began noticing 
symptoms of a sinus disorder shortly after his service 
separation.  The Board finds that there is an indication that the 
Veteran's current sinus disorder may be related to his active 
duty service and/or an event therein.  As such, the Board finds 
that a remand for a VA examination is warranted.  Id.

Additionally, in December 2007, the Veteran's service connection 
claim for a sinus disorder was denied, in part, because he did 
not submit any evidence showing a diagnosis of or treatment for a 
sinus disorder after his military service.  In September 2008, 
after the Veteran had submitted his notice of disagreement, the 
RO issued a statement of the case continuing the denial of his 
claim.  After the September 2008 statement of the case was 
issued, pertinent VA treatment records were associated with the 
Veteran's claims file.  For example, a January 2009 treatment 
report included a list of the Veteran's then current chronic 
problems that include a diagnosis of allergic rhinitis.  Despite 
receiving this evidence prior to certification, the RO did not 
issue a supplemental statement of the case.

The RO must issue a supplemental statement of the case when it 
receives additional pertinent evidence after a statement of the 
case has been issued, but before the claim has been certified on 
appeal to the Board.  38 C.F.R. § 19.31 (2010).  As such, the 
Board finds that the a remand is required in order for the RO to 
re-adjudicate the Veteran's claim, taking into consideration all 
pertinent evidence of record, including the evidence that was 
submitted after the September 2008 statement of the case was 
issued.


B.  Bilateral Hearing Loss

Pursuant to the Veteran's October 2007 service connection claim 
for bilateral hearing loss, the Veteran underwent a VA 
audiological examination in November 2007.  Therein, the examiner 
determined that the Veteran's hearing was within normal limits.  
See 38 C.F.R. § 3.385 (2010).  As such, the Veteran service 
connection claim was denied due to no current diagnosis.  
Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 346.  
In September 2008, after the Veteran had submitted his notice of 
disagreement, the RO issued a statement of the case continuing 
the denial of his claim.  After the September 2008 statement of 
the case was issued, pertinent VA treatment records were 
associated with the Veteran's claims file.  For example, the 
Veteran underwent an audiological consultation in June 2008.  As 
such, the Board finds that the a remand is required in order for 
the RO to re-adjudicate the Veteran's claim, taking into 
consideration all pertinent evidence of record, including the 
evidence that was submitted after the September 2008 statement of 
the case was issued.  38 C.F.R. § 19.31.

Additionally, although the evidence of record demonstrated that 
the Veteran underwent an audiological consultation in June 2008, 
the findings, including an audiogram, were not associated with 
the Veteran's claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As such, the RO must attempt to obtain the 
findings associated with the June 2008 audiological consultation 
and associated them with the Veteran's claims file.

C.  Tinnitus

Finally, in October 2007, the Veteran submitted a claim of 
entitlement to service connection for tinnitus.  Pursuant to this 
claim, the Veteran underwent a VA audiological examination in 
November 2007.  The Veteran reported that he was exposed to 
gunfire, helicopter noise, mortar attacks, and artillery fire 
during his active duty service without the benefit of hearing 
protection.  As a result of this examination, the diagnosis was 
"subjective, severe, intermittent (occurring daily, lasting 
minutes) tinnitus, bilaterally since service."  The examiner 
then noted that "there is no documentation of tinnitus in the 
Veteran's [service medical records]; therefore, it is not likely 
that the tinnitus had its origins in the service." 

Generally, a VA examination report must contain clear conclusions 
with supporting data and a reasoned medical explanation 
connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (holding that "a medical opinion . . . must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").  In November 2007, the examiner 
rendered a negative etiological opinion, but did not incorporate 
the Veteran's assertions of inservice acoustic trauma and reports 
of tinnitus since his military service.  See 38 U.S.C.A. 
§ 1154(b).  The examiner's opinion was based entirely on the 
observation that the Veteran's service treatment record did not 
demonstrate complaints of or treatment for tinnitus.  As such, 
the Board finds that the November 2007 VA examination is 
inadequate for purposes of determined service connection.  See 
38 U.S.C.A. § 1113.  Once VA undertakes the effort to provide an 
examination, it must provide an adequate one or, at a minimum, 
notify the Veteran why one will not or cannot be provided.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the 
Board finds that a remand is warranted in order to afford the 
Veteran a VA audiological examination.

Further, following the September 2008 statement of the case 
wherein the denial of the Veteran's service connection claim for 
tinnitus was maintained, pertinent VA treatment records were 
associated with the claims file.  For example, the Veteran 
underwent an audiological consultation in June 2008.  As such, 
the Board finds that the a remand is required in order for the RO 
to re-adjudicate the Veteran's claim, taking into consideration 
all pertinent evidence of record, including the evidence that was 
submitted after the September 2008 statement of the case was 
issued.  38 C.F.R. § 19.31.

Accordingly, the case is remanded for the following action:

1.  The RO must review the December 2005 
rating decision with respect to the issue of 
entitlement to service connection for a left 
leg scar.  The RO must then send the Veteran 
a letter providing him with a statement which 
sets forth the element(s) of service 
connection for which the evidence was found 
insufficient, describes what evidence would 
allow him to reopen his claim, and describes 
what evidence would be necessary to 
substantiate the element(s) required to 
establish service connection if the claim was 
to be reopened.  Finally, the RO must also 
provide the Veteran with notice, under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the information 
or evidence needed to establish a disability 
rating and effective date for the claim on 
appeal.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).

2.  The RO must contact the Veteran to 
provide him an opportunity to identify all VA 
and non-VA medical providers who treated him 
for a left leg scar, sinus disorder, 
bilateral hearing loss, and/or tinnitus since 
his active service separation, if any, and 
during the course of this appeal, if any.  
The RO must then obtain copies of the related 
treatment records that are not already in the 
claims file.  The RO must specifically 
attempt to obtain the findings associated 
with the June 2008 audiological consultation.  
All attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.  

3.  The Veteran must then be afforded an 
appropriate VA examination to determine the 
presence of any symptoms associated with a 
left leg stab wound, including a scar.  If 
any are present, the examiner must opine as 
to the etiology and severity thereof.  The 
claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  The 
examiner must specifically opine as to the 
relationship, if any, between any symptoms 
found and the reported inservice stab wound.  
A complete rationale for all opinions must be 
provided.  If the examiner cannot render an 
opinion without resorting to speculation, the 
examiner must thoroughly explain why an 
opinion requires speculation.  The 
examination report must be typed.

4.  The Veteran must be afforded an 
appropriate VA examination to determine the 
presence of a sinus disorder and, if present, 
the etiology and severity thereof.  The 
claims folder must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  The 
examiner must specifically opine as to the 
relationship, if any, between the Veteran's 
inservice exposure to smoke, exhaust fumes, 
solvents, and paints, and any found sinus 
disorder, to include allergic rhinitis.  A 
complete rationale for all opinions must be 
provided.  If the examiner cannot render an 
opinion without resorting to speculation, the 
examiner must thoroughly explain why an 
opinion requires speculation.  The 
examination report must be typed.

5.  The Veteran must be afforded an 
appropriate VA examination to determine the 
presence of bilateral hearing loss and/or 
tinnitus and, if either or both present, the 
etiology and severity thereof.  The claims 
folder must be provided to and reviewed by 
the examiner.  All pertinent symptomatology 
and findings must be reported in detail.  Any 
indicated diagnostic tests and studies, to 
include an audiogram, must be accomplished.  
Specifically, the results of the audiological 
evaluation must state, in numbers, the 
findings of puretone decibel loss at 500, 
1000, 2000, 3000, and 4000 Hertz, provide the 
puretone threshold average, and must also 
state the results of the word recognition 
test, in percentages, using the Maryland CNC 
test.  After a review of the examination 
findings and the entire evidence of record, 
the examiner must render an opinion, in light 
of the service and post service evidence of 
record, as to whether any tinnitus and/or 
current right or left ear hearing loss is 
related to the Veteran's military service, or 
to any incident therein, to include as due to 
noise exposure.  The Veteran's military 
occupational specialties, the Veteran's 
history of inservice and post-service noise 
exposure, and any other pertinent clinical 
findings of record, must be taken into 
account.  Further, the examiner must provide 
a description of the functional impairment 
caused by the Veteran's bilateral hearing 
loss and/or tinnitus, if either or both are 
found.  A complete rationale for all opinions 
must be provided.  If the examiner cannot 
render an opinion without resorting to 
speculation, the examiner must thoroughly 
explain why an opinion requires speculation.  
The examination report must be typed.

6.  The RO must notify the Veteran that it is 
his responsibility to report for any 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
and associated with the Veteran's claims file 
that shows that notice scheduling the 
examination was sent to the last known 
address.  Documentation must be also be 
obtained and associated with the Veteran's 
claims file demonstrating any notice that was 
sent was returned as undeliverable.

7.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be re-adjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, the 
appeal must be returned to the Board for 
further appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


